          Case 1:19-cr-02032-SMJ        ECF No. 22   filed 06/11/19   PageID.32 Page 1 of 9


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
1

2
                                                                          Jun 11, 2019
                                                                              SEAN F. MCAVOY, CLERK



3

4

5                            UNITED STATES DISTRICT COURT

6                          EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                           No. 1:19-CR-02032-SMJ-1

8                          Plaintiff,                    ORDER AUTHORIZING FULL
                                                         RESTRAINTS DURING
9    vs.                                                 MAGISTRATE COURT
                                                         PROCEEDINGS
10   JAMES DEAN CLOUD,

11                         Defendant.

12
             On Monday, June 10, 2019, Defendant appeared for an initial appearance
13
     on the complaint (ECF No. 1). Defendant appeared, in custody, with Assistant
14
     Federal Defender Jennifer Barnes. Assistant United States Attorney Richard
15
     Burson represented the United States. Prior to the initial appearance, the United
16
     States Marshal Service requested to place Defendant in full restraints1 in the
17
     courtroom. Defendant objected to the request but provided no argument in favor
18

19   1
         For the purposes of this order, full restraints refers to the use of leg irons and a

20   belly chain attached to hand restraints.



     ORDER - 1
       Case 1:19-cr-02032-SMJ      ECF No. 22    filed 06/11/19   PageID.33 Page 2 of 9




1    of his position. The Court granted the United States Marshal Service’s request

2    and authorized full restraints in the courtroom for magistrate court proceedings.

3    This order memorializes the Court’s oral ruling.

4                                      DISCUSSION

5          In United States v. Sanchez-Gomez, the Ninth Circuit Court of Appeals

6    held that “[b]efore a presumptively innocent defendant may be shackled, the

7    court must make an individualized decision that a compelling government

8    purpose would be served and that shackles are the least restrictive means for

9    maintaining security and order in the courtroom.” United States v. Sanchez-

10   Gomez, 859 F.3d 649, 661 (9th Cir. 2017) (en banc). The Supreme Court of the

11   United States vacated the Ninth Circuit’s judgment and remanded the case with

12   instructions to dismiss it as moot. United States v. Sanchez-Gomez, 138 S. Ct.

13   1532, 1542 (2018). Because the case was moot, the Supreme Court did not take

14   a position on the question of courtroom restraints. Id. Out of an abundance of

15   caution, the undersigned continues to observe the Ninth Circuit’s individualized

16   assessment standard and applies it in this case.

17      1. Compelling Government Purpose

18         Defendant’s criminal history as documented in the presentence

19   investigation report from his prior 2010 federal criminal case indicates

20   Defendant has a serious history of escape attempts, obstruction of and flight



     ORDER - 2
        Case 1:19-cr-02032-SMJ      ECF No. 22   filed 06/11/19   PageID.34 Page 3 of 9




1    from law enforcement, and other activities that put the security of the courthouse

2    potentially at risk. Case No. 2:10-cr-02077-RMP, ECF No. 96. Defendant’s

3    extensive and repetitive criminal history give the Court concern for courtroom

4    safety and the escape risk Defendant poses.

5             Defendant has a 2002 conviction for escape. Case No. 2:10-cr-02077-

6    RMP, ECF No. 96, ¶ 112. In January 2002, while serving a tribal sentence,

7    Defendant climbed over the fence of the exercise yard onto the roof of the jail.

8    Id. ¶ 113. Officers were unable to locate Defendant at the jail and discovered

9    him later the same day hiding in a crawl space at Defendant’s grandfather’s

10   residence. Id.

11            In February 2002, Defendant was charged with escape. Id. ¶ 130. The

12   alleged conduct occurred when Defendant was in custody in tribal jail and

13   Defendant’s cellmate struck a jail employee several times in the face and head.

14   Defendant was observed holding the jail employee down outside of his cell. Id.

15   ¶ 131.

16            In August 2002, Defendant was charged with assault and battery, related

17   to allegations that he punched another inmate while he was incarcerated at the

18   Yakama Tribal Jail. Id. ¶¶ 135-136. The case was dismissed when the victim

19   failed to appear at the trial. Id. ¶ 137.

20



     ORDER - 3
       Case 1:19-cr-02032-SMJ      ECF No. 22    filed 06/11/19   PageID.35 Page 4 of 9




1          In December 2002, Defendant was convicted of obstruction. Id. ¶ 116.

2    The offense occurred when law enforcement officers sought Defendant for

3    questioning and ordered him to stop. Id. ¶ 117. Defendant failed to do so and

4    ran from the officers, including going through brush and jumping a fence. Id.

5    The officers apprehended him after a short foot pursuit. Id.

6          In February 2004, Defendant was charged with taking a vehicle without

7    permission and attempting to elude a pursing police vehicle. Id. ¶ 138. The

8    alleged conduct occurred when Defendant was observed driving a vehicle that

9    was reported stolen. Id. ¶ 139. A law enforcement officer attempted a traffic

10   stop, but the vehicle accelerated and refused to stop. Id. It is alleged that

11   Defendant drove at speeds near 80 miles per hour until he failed to make a turn

12   and hit a fence, crashing to a stop, and then fled on foot. Id. ¶ 140.

13         In January 2006, Defendant was convicted of obstruction, reckless

14   endangerment, reckless driving and driving while license suspended/revoked.

15   Id. ¶¶ 118-120. The offense occurred when law enforcement attempted a traffic

16   stop of Defendant as he drove a vehicle that was reported stolen. Id. ¶ 121.

17   Defendant refused to stop and drove through stop signs with speeds of up to 95

18   miles per hour. Id. Defendant’s vehicle then became stuck in a field and he fled

19   on foot. Id. ¶ 122.

20



     ORDER - 4
       Case 1:19-cr-02032-SMJ      ECF No. 22    filed 06/11/19   PageID.36 Page 5 of 9




1          In August 2008, Defendant was charged with first degree robbery, second

2    degree assault, second degree robbery, and theft of a motor vehicle. Id. ¶ 141.

3    The alleged conduct occurred when Defendant struck the victim several times

4    and took the victim’s vehicle. Id. ¶ 142. Defendant then attempted to elude law

5    enforcement, failed to make a turn, landed in an irrigation canal, and then fled on

6    foot. Id.

7          In December 2008, Defendant was convicted of attempting to elude a

8    police vehicle and possession of a stolen vehicle. Id. ¶ 92. The offense occurred

9    when a police officer observed Defendant driving a vehicle that was reported

10   stolen. Id. ¶ 94. The officer activated his emergency lights and attempted to

11   stop the vehicle. Id. Defendant failed to stop, attempted to make a 90 degree

12   turn at approximately 60 miles per hour, and drove off the road into an irrigation

13   canal. Id. Defendant exited the vehicle and ran from the pursuing officers on

14   foot. Id. Defendant was apprehended after one of the responding officers

15   deployed a Taser. Id.

16         Significantly, while incarcerated for this offense, Defendant was

17   documented attempting to help another inmate escape from custody by

18   threatening a third inmate into helping him create a hole in the ceiling of the

19   shower area of their unit. Id. ¶ 97. Additionally, while on supervision for this

20



     ORDER - 5
       Case 1:19-cr-02032-SMJ      ECF No. 22    filed 06/11/19   PageID.37 Page 6 of 9




1    offense, Defendant did not reside at the address at which he reported residing to

2    the Department of Corrections. Id. ¶ 95.

3          In June 2010, Defendant was charged with negligent driving and assault.

4    Id. ¶ 145. The alleged conduct occurred when law enforcement attempted to

5    apprehend Defendant and Defendant gave a false name and attempted to flee on

6    foot. Id. ¶ 147.

7          Defendant’s pattern of evading law enforcement continued through

8    violations of his conditions of supervised release in his prior federal case, 2:10-

9    cr-02077-RMP. According to a Petition filed November 14, 2016, Defendant

10   absconded from the residential reentry center where he was required to live.

11   Case No. 2:10-cr-02077-RMP, ECF No. 119. According to a Petition filed

12   November 15, 2016, law enforcement attempted to stop Defendant in a vehicle,

13   but Defendant accelerated and reached speeds of approximately 100 miles per

14   hour. ECF No. 120. The pursuit resulted in damage to two law enforcement

15   vehicles. Id. Defendant’s vehicle was later located in a creek and a K-9 track

16   revealed Defendant hiding in a bush. Id. According to a Petition filed April 21,

17   2017, Defendant absconded from his transition house and did not inform his

18   Probation Officer of his location. ECF No. 150. According to a Petition filed

19   May 24, 2017, law enforcement attempted to stop Defendant, but Defendant

20



     ORDER - 6
       Case 1:19-cr-02032-SMJ      ECF No. 22    filed 06/11/19   PageID.38 Page 7 of 9




1    gave a false name, tried to push an officer off balance, and ran from the officers.

2    ECF No. 151.

3          In the instant matter, it is alleged that on June 10, 2019, Defendant refused

4    to respond to law enforcement directives when they sought to detain him, fled on

5    foot, and was apprehended using a K-9 unit. Defendant is currently charged

6    with carjacking and brandishing a firearm during a crime of violence, which if a

7    conviction were to result, carries a mandatory minimum sentence of seven years

8    of imprisonment.

9          Defendant’s criminal history reveals a repeated lack of respect for law

10   enforcement directives and authority. Defendant has demonstrated a recurring

11   pattern of fleeing from law enforcement, escaping or attempting to escape from

12   custody, and engaging in risky behaviors that put the community risk while

13   attempting to evade law enforcement. Due to this history, the Court finds full

14   restraints are necessary to serve the compelling government interest of ensuring

15   courtroom and community safety.

16      2. Least Restrictive Means

17         The Court further finds that full restraints are the least restrictive means

18   for maintaining order and security in the courtroom in this case. Defendant has a

19   documented repeat history of fleeing or attempting to flee on foot. On separate

20   occasions, Defendant is also alleged to have held down jail personnel, climbed



     ORDER - 7
          Case 1:19-cr-02032-SMJ     ECF No. 22    filed 06/11/19   PageID.39 Page 8 of 9




1    over a jail yard fence, and attempted to push a law enforcement officer off

2    balance. There are allegations Defendant forced another inmate to aid in an

3    escape attempt and had assaulted another inmate. Additionally, the Court notes

4    that the Yakima courthouse presents unique security challenges. The local office

5    of the U.S. Marshal is suffering a staffing shortage. It is a branch courthouse

6    located 200 miles from the main courthouse in Spokane. Moreover, the

7    magistrate courtroom is located on the first floor of the courthouse,

8    approximately 30 feet to the front door of the courthouse. This combination of

9    factors leads the Court to conclude that full restraints are the least restrictive

10   means available to maintain order and security in the courtroom.2

11            IT IS HEREBY ORDERED:

12        1. Defendant shall be placed in full restraints during all proceedings in

13            federal magistrate court.

14        2. The Clerk of Court is instructed to enter this order and provide copies to

15            counsel and the United States Marshal Service.

16

17

18   2
         At this time, this finding applies only to magistrate court proceedings. At the

19   time of the Court’s oral findings, this case was charged by complaint and no

20   district judge had been assigned to the matter.



     ORDER - 8
       Case 1:19-cr-02032-SMJ   ECF No. 22   filed 06/11/19   PageID.40 Page 9 of 9




1      DATED June 11, 2019.

2                              s/Mary K. Dimke
                               MARY K. DIMKE
3                     UNITED STATES MAGISTRATE JUDGE

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 9
